         Case 17-16810           Doc 71      Filed 03/13/19 Entered 03/13/19 14:24:54                    Desc Main
                                                Document Page 1 of 1
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION
In re: Roger P Nielsen                                          )        Case no. 17-16810
       Linda M Nielsen                                          )
                                                                         Chapter 13
                                                                )
                                              Debtors           )        Judge: Janet S. Baer
                                                                )
                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE

     Roger P Nielsen                                                                Sulaiman Law Group
     Linda M Nielsen                                                                2500 S Highland Ave #200
     36W420 Highland Ave                                                            Lombard,IL 60148
     Elgin, IL 60123

    Please take notice that on Friday, April 12, 2019 at 9:15 am, a representative of this office shall appear before the
    Honorable Judge Janet S. Baer at the Kane County Courthouse, 100 S 3rd Street, Courtroom 240, Geneva, IL 60134
    and present the motion set forth below. Your rights may be affected. You should read these papers carefully and
    discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
    may wish to consult one.)

    I certify that this office caused a copy of this notice to be delivered to the above listed debtors by depositing it in the
    U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF system
    on Thursday, March 14, 2019.
                                                                              /s/ SYSTEM EVENT

                                                                            For: Glenn Stearns, Trustee

               MOTION TO DISMISS FOR NON COMPLIANCE OF THE CONFIRMED PLAN
    Now comes Glenn Stearns, Chapter 13 Trustee, and requests that the discharge of the above referenced case pursuant
    to 11 U.S.C §1307(c) and Bankruptcy Rule 3015 and in support thereof, states the following:

          1. On May 31, 2017, the debtors filed a petition under Chapter 13.
          2. On February 16, 2018, the Plan was confirmed for 60 months with payments of $464.00 with unsecured creditors
             receiving 5.00%.
          3. The debtors plan provides that: In addition to making regular plan payments required under section D1,
             debtors shall submit their refunds each year as additional plan payments. Tax refunds submitted by the
             debtor increase the amount debtors are required to pay into the plan dollar for dollar. Debtors shall
             provide copies of their tax returns to the Trustee no later than April 30 each year and shall submit their
             tax refund to the Trustee within fifteen days receipt thereof.
          4. The debtors are in non-compliance under the terms of the confirmed plan for failure to provide their 2017
             tax return / refund.

    WHEREFORE, the Trustee prays that this case be dismissed pursuant to Section 1307(c) and for other and further
    relief, as this court deems proper.

                                                                            Respectfully Submitted;

                                                                            /s/ Carolyn A. Suzzi
                                                                            For: Glenn Stearns, Trustee
    Glenn Stearns, Trustee
    801 Warrenville Road, Suite 650
    Lisle, IL 60532-4350
    Ph: (630) 981-3888
